Exhibit 10.30
 
ASSIGNMENT OF INTERIM SERVICES AGREEMENT


ASSIGNMENT OF INTERIM SERVICES AGREEMENT (this “Agreement”), dated as of
February10, 2010 by and among Envision Solar International, Inc., a California
corporation (“Envision”), Casita Enterprises, Inc., a Nevada corporation
(“Casita”), and Tatum, LLC (“Tatum”).


WHEREAS, Envision and Tatum have entered into that certain Interim Services
Agreement, dated as of September 1, 2009 (the “Interim Services Agreement”);


WHEREAS, Casita and Tatum wish to assign all of Envision’s, right, title and
interest in, to and under the Interim Services Agreement to Casita and Casita
agrees to assume and accept such assignments and Tatum consents to such
assignment.


NOW THEREFORE, Envision, Casita and Tatum agree as follows:


1.           Assignment and Assumption.  Envision does hereby sell, assign and
transfer (the “Assignment”) unto Casita and its successors and assigns, all of
its obligations, right, title and interest in, to and under the Interim Services
Agreement.  Each of the undersigned consents to the Assignment.


2.            Ratification.  Except as assigned hereby, nothing herein contained
shall otherwise modify, reduce, amend or otherwise supplement the terms and
provisions of the Interim Services Agreement, which shall remain in full force
and effect in accordance with its terms.


3.           Governing Law.  This Agreement shall be governed by, and be
construed in accordance with, the laws of the State of New York.


4.           Counterparts.  This Agreement may be executed in one or more
counterparts by the parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original and all of which together shall
constitute one and the same instrument.




[SIGNATURE PAGE FOLLOWS]


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment as of
the date first written above.
 
 
 
 
ENVISION SOLAR INTERNATIONAL, INC.
   
By:
/s/ Robert Noble
 
Name:               Robert Noble
 
Title:                 Chief Executive Officer
       
CASITA ENTERPRISES, INC.
   
By:
/s/ Robert Noble
 
Name:               Robert Noble
 
Title:                 Chief Executive Officer
       
TATUM:
   
                                     
 




 